DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed on 04/06/2020. Claims 1-8 are canceled and 9-16 are submitted for examining.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 07/20/2021, 07/13/2020, and 04/06/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tajima et al (US20160345920), in view of Morita et al (US20190302267).

Regarding claim 9, the cited reference Tajima discloses a communication method for use in a communication system including an access point, a first station, and a second station (¶0013 discloses a system include a console device, a first and a second electronic cassette is connected with the console device communicably) each of which is connected to a wireless network (¶0090 discloses the electronic cassette 15 includes a radio communication unit 42 (radio communication interface) for an access point node (AP)), the method comprising: (a) switching an operation mode of the first station from a first operation mode in which the first station operates as a slave station to a second operation mode in which the first station operates as a proxy master station (¶0190 discloses transmission mode change over the radio communication unit 42 of the second electronic cassette 15B as functional cassette to the master mode to operate as an access point, because the radio communication unit 42 in the second electronic cassette 15B operates in the slave mode); (b) transmitting, from the first station operating in the second operation mode to the second station, a first (¶0188 discloses that the radio communication unit 42 of the second electronic cassette 15B 
as the functional cassette operates as the access point. The relay of the radio communication provided by the radio communication unit 42 of the second electronic cassette 15B as the access point is utilized to transmit the radiation image from the first electronic cassette 15A to the console device 16, instead of the use of the radio communication unit 42 of the first electronic cassette 15A); (d) storing the data received by the first station from the second station into a storage of the first station (¶0170 discloses that the memory 67 of the second electronic cassette 15B stores the radiation image in a temporary manner); (e) switching the operation mode of the first station from the second operation mode to the first operation mode after the first station receives the data from the second station; (f) transmitting, from the access point to the first station, a second signal that requests transmission of the data (¶0191 discloses that the second electronic cassette 15B in the relay transmission mode, the radio communication unit 42 operates as the access point, to relay the transmission of the radiation image between the first electronic cassette 15A and the console device 16), after the data is stored into the storage of the first station (¶0026 discloses that the second electronic cassette includes a memory for temporarily storing the radiation image); and (g) transmitting, from the first station operating in the first operation mode to the access point, the data stored into the storage (¶0191 discloses that the second electronic cassette 15B in the relay transmission mode, the radio communication unit 42 operates as the access point, to relay the transmission of the radiation image between the first electronic cassette 15A and the console device 16). However, Tajima does not explicitly teach communicating according to a communication method for a sub-giga band and according to the communication method for the radio- frequency band in response to the second signal; (c) transmitting the data from the second station to the first station according to the communication method for the sub-giga band in response to the first signal.
In an analogous art Morita teaches communicating according to a communication method for a sub-giga band and according to the communication method for the radio- frequency band in response to the second signal; (c) transmitting the data from the second station to the first station according to the communication method for the sub-giga band in response to the first signal (¶0153 discloses that an example in which a 2.4 GHz band wireless LAN is used as an example of wireless communication between the master device and the slave devices (the slave devices #1 to #n).  Wireless communication between the master device and the slave devices (the slave devices #1 to #n) may be, for example, a 920 MHz band).
 	It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine/incorporate the teachings of Morita to use 2.4Ghz band for wireless LAN communication and use 920 MHz band for specified low power radio communication.

	Regarding claim 15, the claim is a drawn to a communication system performing substantially the same features of claim 9. Therefore the claim is subject to the same rejection as claim 9.

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Itoigawa et al (US20130094599), in view of Morita et al (US20190302267).

Regarding claim 9, the cited reference Itoigawa discloses a communication method for use in a communication system including an access point, a first station, and a second station (Fig. 1 discloses a communication system includes control device 10 and power conversion devices 11 to 13) each of which is connected to a wireless network (Fig. 1 discloses a communication system and communication module necessary for connection with the first and second communication lines 22 and 23 respectively ), the method comprising: (a) switching an operation mode of the first station from a first operation mode in which the first station operates as a slave station to a second operation mode in which the first station operates as a proxy master station (¶0036 discloses that in the event that the power conversion device 11 set as the master station becomes unable to communicate for a reason such as a disconnection of the first communication line 22 or a failure of the communication module, it is possible to change the power conversion device 12, designated in advance as a candidate for the next master station, to being a new master station); (b) transmitting, from the first station operating in the second operation mode to the second station, a first signal that requests transmission of data held by the second station (¶0037 discloses transmissions of information between a master station and slave stations. FIG. 2(A) shows a timing (1) of transmissions of information between the master station and slave stations…control signals CT1, CT2, and CT3 are supplied as cyclical commands from the master station to the slave stations, and necessary data are transmitted as response signals CR1, CR2, and CR3 to the master station from the slave stations in response to the signals CT1, CT2, and CT3); (d) storing the data received by the first station from the second station into a storage of the first station (¶0037 discloses that data needing to be constantly retrieved from the master station); (e) switching the operation mode of the first station from the second operation mode to the first operation mode after the first station receives the data from the second station; (f) transmitting, from the access point to the first station, a second signal that requests transmission of the data (¶0037 discloses that data needing to be constantly retrieved from the master station), after the data is stored into the storage of the first station (¶0037 discloses that data needing to be constantly retrieved from the master station which means the data is saved in the master device and ¶0030 discloses that the top level control device 10 is connected by a first communication line 22 to the power conversion device 11, which is set as a master station, and the power conversion device 12, which is set as a candidate for master station, and transmission and reception of signals is carried out between the top level control device 10 and the specified power conversion devices 11 and 12); and (g) transmitting, from the first station operating in the first operation mode to the access point, the data stored into the storage (¶0030 discloses that the top level control device 10 is connected by a first communication line 22 to the power conversion device 11, which is set as a master station, and the power conversion device 12, which is set as a candidate for master station, and transmission and reception of signals is carried out between the top level control device 10 and the specified power conversion devices 11 and 12). However, Tajima does not explicitly teach communicating according to a communication method for a sub-giga band and according to the communication method for the radio- frequency band in response to the second signal; (c) transmitting the data from the second station to the first station according to the communication method for the sub-giga band in response to the first signal.
In an analogous art Morita teaches communicating according to a communication method for a sub-giga band and according to the communication method for the radio- frequency band in response to the second signal; (c) transmitting the data from the second station to the first station according to the communication method for the sub-giga band in response to the first signal (¶0153 discloses that an example in which a 2.4 GHz band wireless LAN is used as an example of wireless communication between the master device and the slave devices (the slave devices #1 to #n).  Wireless communication between the master device and the slave devices (the slave devices #1 to #n) may be, for example, a 920 MHz band).
 	It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine/incorporate the teachings of Morita to use 2.4Ghz band for wireless LAN communication and use 920 MHz band for specified low power radio communication.

Regarding claim 15, the claim is a drawn to a communication system performing substantially the same features of claim 9. Therefore the claim is subject to the same rejection as claim 9.

Allowable Subject Matter
Claims 10-14 and 16 are allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462